Title: John Adams to Charles Adams, 11 February 1795
From: Adams, John
To: Adams, Charles


          
            Dear Charles
            Philadelphia. Feb. 11: 1795
          
          Your Letter of the 7th relieved my Mind, from a great Anxiety and Depression on Account of my dear Daughter. My Apprehensions foreboded very melancholly Things from the Strange Accident, of which you apprised me— A strict Enquiry ought to be made into the Conduct of that Apothecary.
          The State of New York never behaved well— it has always been a fluctuating, injudicious selfish and unaccommodating Member of the Union— Always intriguing against the Eastern states with all their Ennemies whom they could either find or make among the southern and middle states. It is no great Wonder to me that they are to send Us Six Democrats as you Say.
          The Senate will be more fœderal next year than it has ever been,

and will not be warped into Measures essentially wrong by your six democrats.
          You have represented the Absurdity, of Mr Jays Criticks and Censurers, with a good deal of Wit and Spirit. The Language you have put into their Mouths is as manly decent and delicate as any they have Used, a long time, in Conversation or in Print.
          Keep me informed from Day to Day of your sisters Health and her family.
          I know not whether I can get away from Philadelphia before the 4 or 5. or 6th. of March as Mr Jays Treaty will be hourly expected and Although the Constitution allows me no Vote in any possible Case of the Ratification of a Treaty I suppose it will be expected by my Friends that I should say and see how they vote.
          In Senate We have had the calmest Session I ever knew— The Waves are smoothed and the roughness even of light Airs polished as if Franklin had Sprinkled his Oil from the Head of his Bamboo Cane over the Pool.
          When will your Electioneering Campaign begin? Mr Burr is as lively as a Sparrow— His Eyes glister and his Cheek glows, perhaps both with Ambition and Love. He hops about from spray to Spray and chirps and chatters like a Canary Bird. Will Mr Jay be Governor or Mr Burr?
          I am, dear Charles your Affectionate / Father
          
            John Adams
          
        